Citation Nr: 1719529	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-04 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as a breathing difficulty and chronic cough, to include as secondary to service-connected allergic rhinitis with post- nasal drip. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1996 to July 2000 and from February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which as relevant here, denied service connection a breathing problem.  

As reflected on the title page above, the Board recharacterized the issue on appeal to include the alternate theory of secondary service connection.  

In June 2014 and May 2016, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the paragraphs below, additional development is necessary. 

The Board's most recent remand in May 2016 requested that an examiner (a) opine whether the Veteran has a current respiratory disability, (b) if no current respiratory disability was found on examination, the examiner was asked to reconcile that with earlier (2007) evidence of mild obstructive airways, and also (c) opine as to whether any respiratory disability diagnosed since April 2009 is related to service or secondary to the service-connected allergic rhinitis with post nasal drip. 

In response, the examiner provided an August 2016 addendum in which she discussed the findings of an August 2014 VA examination, which concluded that the Veteran had no current diagnosis of a respiratory disability.  The Board notes, however, that the August 2014 opinion had already been found inadequate as it failed to consider prior findings that did show a diagnosis of a respiratory disability.  

With regard to the question of whether there is a 50 percent or greater probability that the Veteran has a current respiratory disability, the August 2016 addendum quoted the August 2014 examiner who stated that "cough most likely secondary to post nasal drip advised a trial on Claritin and nasal steroids, in addition will work up patient with CXR [chest x-rays] and PFTs [pulmonary function test]."  The August 2016 addendum then concluded that "there is no respiratory disability at the time of the last examination." 

The August 2016 addendum further noted that it was "possible" that the Veteran had an upper respiratory infection (URI) when he had the PFTs done in 2007, but noted that his PFT from 2014 was normal and no airway obstruction was found.  Accordingly, the August 2016 addendum noted that "any determination regarding issues present April 2009 would be merely speculation on the part of this writer."

The 2016 remand advised the examiner that "If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion."  Here, the Board finds that the August 2016 addendum speculative opinion triggers the need for further explanation.  The examiner did not explain why she could not provide, without resorting to speculation, an opinion as to whether a current respiratory disability was present in April 2009.   

The Court previously held that statements that are inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, by the same token, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

Additionally, the August 2016 addendum did not discuss the Veteran's lay reports as to continuing breathing and coughing problems since service, as requested.

Accordingly, the Board finds that a new examination should be afforded to the Veteran.  It is noted that the Veteran was not service-connected for allergic rhinitis with post nasal drip until February 2015 (effective April 2009).  Therefore, in the event that a current respiratory disability is shown, an examiner should determine whether it was caused or aggravated by the already service-connected allergic rhinitis with post nasal drip.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an additional opportunity to submit any relevant medical and or lay evidence that are not associated with the claims file. 

2.  Then, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any breathing and/or coughing disability that may be present.  The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

While a complete review of the entire record is imperative, attention is called to the following: 

(i) An April 2007 PFT showing evidence of mild airway obstruction.  
(ii) The Veteran's assertions that his cough and phlegm made it difficult for him to breathe, as well as that he was exposed to environmental hazards while in service during the Persian Gulf War to include exposure to DEET insect repellent, pesticide-treated uniforms, environmental pesticides, smoke from oil fire, smoke, from burning trash or feces, vehicle or truck exhaust fumes, JP8 or other fuels, solvents, industrial pollution, sand/dust, and transformer oil.  See April 2004 post-deployment health assessment and July 2009 statement in support of claim.  

THEN, following a review of the claims file, and examination of the Veteran, the examiner is requested to:

(A)  Indicate whether the Veteran has had any disability productive of breathing difficulty and/or chronic cough since the date of his claim in 2009, even if it has since resolved.  

(B) If the opinion is that the Veteran has not had the disability at issue since the date of April 2009 claim, the examiner is asked to specifically address and reconcile the 2007 PFT evidence of mild obstructive airways.   Indicate whether such evidence represented a chronic disability.

(C) For any disability productive of breathing difficulty and/or chronic cough diagnosed since the date of the claim in April 2009, the examiner is asked to:

i.  Provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the current disability had its onset during active service or is otherwise related to it.

ii.  Provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the current disability is proximately due to or caused by his service-connected allergic rhinitis with post-nasal drip.

iii.  Provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the current disability is AGGRAVATED by his service-connected allergic rhinitis with post-nasal drip.

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




